Exhibit DUNDEE CORPORATION CONSOLIDATED FINANCIAL STATEMENTS AS AT AND FOR THE YEAR ENDED DECEMBER 31, 2008 Management’s Responsibility for Financial Reporting The accompanying consolidated financial statements, the notes thereto and other financial information contained in the management’s discussion and analysis, are the responsibility of and have been prepared by the management of Dundee Corporation.These consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles and, of necessity, include items that reflect the best estimates and judgment of management.Financial information presented elsewhere in this document is consistent with that shown in the consolidated financial statements. Management has developed and maintains a system of internal accounting controls that is designed to ensure that transactions are properly authorized and recorded as they occur and to provide reasonable assurance that the Company’s assets are protected from unauthorized use.Management, under the supervision of the Chief Executive Officer and the Chief Financial Officer, has a process in place to evaluate disclosure controls and procedures in line with Canadian securities regulations. The Board of Directors is responsible for ensuring that management fulfills its responsibility for financial reporting and internal control.The Audit Committee, which is currently comprised of five independent directors, reviews the interim and annual consolidated financial statements and management’s discussion and analysis and recommends them for approval by the Board of Directors.Other key responsibilities of the Audit Committee include the monitoring of the Company’s system of internal control over financial reporting, including disclosure controls, and reviewing the qualifications, fees, independence and performance of the external auditors.The Audit Committee reports its findings to the Board of Directors before the consolidated financial statements are approved by the Board of Directors. The consolidated financial statements have been audited by PricewaterhouseCoopers LLP, the independent auditors, in accordance with Canadian generally accepted auditing standards.The auditors have full and unrestricted access to the Audit Committee to discuss their audit and related matters. (signed) (signed) Ned Goodman Joanne Ferstman President and Executive Vice President, Chief Executive Officer Chief Financial Officer and Corporate Secretary Toronto, Canada April 7, DUNDEE CORPORATION 1 Independent Auditors’ Report To the Directors of Dundee Corporation: We have completed integrated audits of Dundee Corporation’s (the “Company”) 2008 and 2007 consolidated financial statements and of its internal control over financial reporting as at December 31, 2008.Our opinions, based on our audits, are presented below. Consolidated Financial statements We have audited the accompanying consolidated balance sheets of the Company as at December 31, 2008 and 2007 and the consolidated statements of operations, comprehensive (loss) income, changes in shareholders’ equity and cash flows for each of the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of the Company’s consolidated financial statements in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit of financial statements includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.A financial statement audit also includes assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as at December 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years then ended in accordance with Canadian generally accepted accounting principles. As described in note 1 to the consolidated financial statements, the Company adopted new accounting standards related to disclosure and presentation of financial instruments and inventories on January 1, 2008. Internal control over financial reporting We have also audited Dundee Corporation’s internal control over financial reporting as at December 31, 2008, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in “Management’s Report on Internal Control Over Financial Reporting”, which appears on Page 2 of the Company’s Annual Report on Form 40-F.Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. 2 We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as at December 31, 2008 based on criteria established in Internal Control — Integrated Framework issued by the COSO. Chartered Accountants, Licensed Public Accountants Toronto, Canada April 7, DUNDEE CORPORATION 3 D U N D E E C O R P O R A T I O N C O N S O L I D A T E D B A L A N C E S H E E T S As at December 31, 2008 and 2007 (expressed in thousands of Canadian dollars) 2008 2007 ASSETS Cash and cash equivalents $ 167,584 $ 126,915 Accounts receivable 406,076 399,904 Client accounts receivable (note 4) 389,282 408,778 Trading securities owned (note 5) 161,882 263,943 Available-for-sale securities (note 6) 294,730 645,181 Equity accounted investments (note 7) 160,339 289,041 Deferred sales commissions (note 8) 234,027 207,005 Capital, real estate and other assets (note 9) 526,256 559,603 Goodwill and other intangible assets (note 10) 740,784 705,439 Assets of discontinued operations (note 3) - 3,287 TOTAL ASSETS $ 3,080,960 $ 3,609,096 LIABILITIES Bank indebtedness (note 11) $ - $ 43,125 Accounts payable and accrued liabilities 291,029 350,515 Client deposits and related liabilities (note 12) 408,647 423,320 Trading securities sold short (note 5) 43,951 106,521 Income taxes payable 8,472 46,319 Corporate debt (note 13) 529,507 355,714 Series 1 preference shares, DundeeWealth (note 14) 152,978 152,655 Preference shares, series 1 (note 14) 147,371 147,020 Future income tax liabilities (note 20) 3,024 134,862 Liabilities of discontinued operations (note 3) - 2,395 1,584,979 1,762,446 NON-CONTROLLING INTEREST 615,142 726,394 SHAREHOLDERS' EQUITY Share capital (note 15) Common shares 288,398 292,538 Contributed surplus 11,549 7,513 Retained earnings 604,075 818,885 Accumulated other comprehensive (loss) income (note 16) (23,183 ) 1,320 880,839 1,120,256 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 3,080,960 $ 3,609,096 The accompanying notes are an integral part of these consolidated financial statements. Commitments, contingencies and off-balance sheet arrangements (note 24) Approved by the Board: (signed) Ned Goodman (signed) Garth A.C. MacRae Director Director DUNDEE CORPORATION 4 D U N D E E C O R P O R A T I O N C O N S O L I D A T E D S T A T E M E N T S O F O P E R A T I O N S For the years ended December 31, 2008 and 2007 (expressed in thousands of Canadian dollars, except per share amounts) 2008 2007 REVENUES Management fees $ 464,288 $ 557,268 Redemption fees 16,833 14,725 Financial services 325,360 418,234 Real estate revenues 400,925 355,862 1,207,406 1,346,089 Investment income (note 17) 21,249 52,843 1,228,655 1,398,932 EXPENSES Selling, general and administrative (notes 18 and 19) 343,157 347,916 Variable compensation 229,137 283,058 Trailer service fees 134,234 129,355 Operating costs, real estate 286,538 229,909 993,066 990,238 OPERATING EARNINGS BEFORE INTEREST, TAXES, AND OTHER NON-CASH ITEMS 235,589 408,694 Amortization of deferred sales commissions 81,868 67,508 Depreciation, depletion and amortization 21,409 27,042 Interest expense 31,908 39,275 Share of losses (earnings) of equity accounted investees (note 17) 35,690 (29,932 ) Fair value adjustments (notes 6 and 7) 385,292 37,607 Foreign exchange loss (gains) 12,593 (5,413 ) Unrealized (gain) on exchangeable debentures (note 13) (1,314 ) (18,237 ) OPERATING EARNINGS (LOSS) BEFORE UNDERNOTED ITEMS (331,857 ) 290,844 Dilution gains (note 3) 578 136,591 Loss on sale of subsidiary (note 3) (17,679 ) - (348,958 ) 427,435 Income taxes (note 20) Current 62,461 103,678 Future (140,850 ) (12,208 ) (78,389 ) 91,470 Non-controlling interest (74,308 ) 58,326 NET (LOSS) EARNINGS FROM CONTINUING OPERATIONS (196,261 ) 277,639 Earnings (loss) from discontinued operations of DundeeWealth, net of tax and non-controlling interest (note 3) 69 (79,815 ) Share of earnings of discontinued operations of Dundee REIT, net of tax (notes 3 and 17) - 95,909 NET (LOSS) EARNINGS FOR THE YEAR $ (196,192 ) $ 293,733 NET (LOSS) EARNINGS PER SHARE (note 21) Basic Continuing operations $ (2.62 ) $ 3.68 Discontinued operations - 0.22 Basic net (loss) earnings per share $ (2.62 ) $ 3.90 Diluted Continuing operations $ (2.62 ) $ 3.49 Discontinued operations - 0.29 Diluted net (loss) earnings per share $ (2.62 ) $ 3.78 The accompanying notes are an integral part of these consolidated financial statements. DUNDEE CORPORATION 5 D U N D E E C O R P O R A T I O N C O N S O L I D A T E D S T A T E M E N T S O F C O M P R E H E N S I V E ( L O S S ) I N C O M E For the years ended December 31, 2008 and 2007 (expressed in thousands of Canadian dollars) ref 2008 2007 NET (LOSS) EARNINGS FOR THE YEAR $ (196,192 ) $ 293,733 Other comprehensive (loss) income Unrealized losses on available-for-sale securities a (231,590 ) (42,440 ) Transfer of unrealized losses to net earnings b 198,772 22,286 Reversal of unrealized losses on available-for-sale securities c 677 - Unrealized foreign currency gain on forward contract d 1,516 - Unrealized foreign currency translation e 12,488 (9,160 ) Transfer of unrealized gains from foreign currency translation to net earnings f (1,284 ) - Share of other comprehensive loss of equity accounted investees g (1,174 ) (10,234 ) Non-controlling interest (3,908 ) 12,685 Other comprehensive loss from continuing operations (24,503 ) (26,863 ) Unrealized loss from discontinued operations, net of non-controlling interest h - (94,819 ) Transfer of loss from discontinued operations to net earnings i - 94,539 Other comprehensive loss from discontinued operations - (280 ) OTHER COMPREHENSIVE LOSS FOR THE YEAR (24,503 ) (27,143 ) COMPREHENSIVE (LOSS) INCOME $ (220,695 ) $ 266,590 a) Net of taxes of $ 89,697 $ 17,560 b) Net of taxes of $ (74,642 ) $ (8,587 ) c) Net of taxes of $ (310 ) $ - d) Net of taxes of $ (679 ) $ - e) Net of taxes of $ (3,680 ) $ 2,491 f) Net of taxes of $ 524 $ - g) Net of taxes of $ 628 $ 4,113 h) Net of taxes of $ - $ 45,518 i) Net of taxes of $ - $ (45,518 ) The accompanying notes are an integral part of these consolidated financial statements. DUNDEE CORPORATION 6 D U N D E E C O R P O R A T I O N C O N S O L I D A T E D S T A T E M E N T S O F C H A N G E S I N S H A R E H O L D E R S' E Q U I T Y As at and for the years ended December 31, 2008 and 2007 (expressed in thousands of Canadian dollars) Accumulated Other Common Contributed Retained Comprehensive Shares Surplus Earnings (Loss) Income Total Balance, January 1, 2007 $ 289,849 $ 5,426 $ 525,993 $ 28,463 $ 849,731 Net earnings - - 293,733 - 293,733 Other comprehensive loss - - (366 ) (27,143 ) (27,509 ) Issuance of Class A subordinate shares for cash 71 - - - 71 Stock based compensation - 2,087 - - 2,087 Cancellation of options - - (475 ) - (475 ) Exercise of options 2,618 - - - 2,618 Balance, December 31, 2007 292,538 7,513 818,885 1,320 1,120,256 Adoption of new accounting policy (note 2) - - (4,480 ) - (4,480 ) Net loss - - (196,192 ) - (196,192 ) Other comprehensive loss - - - (24,503 ) (24,503 ) Acquisition of Class A subordinate shares for cancellation (6,374 ) - (13,979 ) - (20,353 ) Issuance of Class A subordinate shares for cash 121 - - - 121 Issuance of Class A subordinate shares for non-cash consideration 45 - - - 45 Stock based compensation - 4,072 (159 ) - 3,913 Exercise of options 2,068 (36 ) - - 2,032 Balance, December 31, 2008 $ 288,398 $ 11,549 $ 604,075 $ (23,183 ) $ 880,839 The accompanying notes are an integral part of these consolidated financial statements. DUNDEE CORPORATION 7 D U N D E E C O R P O R A T I O N C O N S O L I D A T E D S T A T E M E N T S O F C A S H F L O W S For the years ended December 31, 2008 and 2007 (expressed in thousands of Canadian dollars) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) earnings from continuing operations for the year $ (196,261 ) $ 277,639 Non-cash items in net (loss) earnings: Depreciation, depletion and amortization 103,277 94,550 Net investment loss (gains) 1,365 (40,060 ) Share of unremitted equity losses (earnings) 35,690 (29,932 ) Dilution gains (578 ) (136,591 ) Fair value adjustments 385,292 37,607 Unrealized gain on exchangeable debentures (1,314 ) (18,237 ) Loss on sale of subsidiary 17,679 - Future income taxes (140,850 ) (12,208 ) Non-controlling interest (74,308 ) 58,326 Stock based compensation 23,935 19,897 Other 17,620 5,216 171,547 256,207 Changes in: Accounts receivable 109,225 (5,812 ) Accounts payable and accrued liabilities (77,417 ) 25,965 Bank indebtedness (43,125 ) (6,534 ) Income taxes payable (35,210 ) (6,615 ) Trading securities owned and sold short, net 48,889 (113,037 ) Client accounts receivable, net of client deposits and related liabilities 4,823 65,296 Development of land, housing and condominium inventory 28,965 (17,612 ) Other real estate working capital (75,829 ) (9,573 ) CASH PROVIDED FROM OPERATING ACTIVITIES 131,868 188,285 CASH FLOWS FROM INVESTING ACTIVITIES: Net investment in real estate assets (29,960 ) (18,180 ) Proceeds from (investment in) oil and gas properties 45,151 (20,589 ) Sales commissions incurred on distribution of mutual funds (108,890 ) (100,711 ) Proceeds from dispositions of corporate investments 116,629 268,161 Acquisitions of corporate investments (102,945 ) (713,951 ) Cash disbursed in business combinations (note 3) (64,455 ) (156,148 ) Acquisition of capital and other tangible assets (5,750 ) (22,328 ) CASH USED IN INVESTING ACTIVITIES (150,220 ) (763,746 ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in real estate debt 4,542 (6,316 ) Change in corporate debt 103,969 20,672 Issuance of Class A subordinate shares, net of issue costs 2,153 2,689 Amounts repaid to non-controlling shareholders (7,134 ) - Acquisition of Class A subordinate shares, net of costs (20,353 ) - Net (cancellation) issuance of shares by subsidiaries (16,614 ) 519,463 Dividends paid by subsidiaries to non-controlling shareholders (7,742 ) (38,548 ) CASH PROVIDED FROM FINANCING ACTIVITIES 58,821 497,960 NET INCREASE (DECREASE) IN CASH DURING THE YEAR 40,469 (77,501 ) Cash and cash equivalents, beginning of year 126,915 255,282 Change in net cash relating to discontinued operations 200 (48,766 ) CASH AND CASH EQUIVALENTS, END OF YEAR $ 167,584 $ 129,015 Cash and cash equivalents, beginning of year Cash from continuing operations $ 126,915 $ 199,496 Cash from discontinued operations - 55,786 $ 126,915 $ 255,282 Cash and cash equivalents, end of year Cash from continuing operations $ 167,584 $ 126,915 Cash from discontinued operations - 2,100 $ 167,584 $ 129,015 Cash flows from operating activities include the following: Interest paid $ 31,908 $ 39,275 Taxes paid $ 101,899 $ 115,256 The accompanying notes are an integral part of these consolidated financial statements. DUNDEE CORPORATION 8 DUNDEE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2008 and 2007 (tabular dollar amounts in thousands of Canadian dollars, except per share amounts) Dundee Corporation (the “Company” or “Dundee Corporation”) is an asset management company dedicated to private wealth management, real estate and resources.The Company’s domestic wealth management activities are carried out through its 63% controlled subsidiary, DundeeWealth Inc. (“DundeeWealth”).Wealth management activities are also carried out internationally through operations in Bermuda and the Cayman Islands.Together, these domestic and international wealth management operations provide a broad range of financial products and services to financial advisors, institutions, corporations and foundations.Real estate operations are carried out primarily through the Company’s 75% owned subsidiary, Dundee Realty Corporation (“Dundee Realty”), which operates as an owner/developer of residential and recreational properties in North America and asset manager of commercial real estate and infrastructure.Real estate operations also include a 21% interest in Dundee Real Estate Investment Trust (“Dundee REIT”), a Canadian real estate investment trust.The Company’s resource activities are carried out through Dundee Resources Ltd. (“Dundee Resources”), a wholly owned subsidiary.Asset management activities are carried out through Ravensden Asset Management Inc. and Dundee Real Estate Asset Management (“DREAM”). Dundee Corporation also holds and manages its own investments, which include both publicly listed and private companies in a variety of sectors.The Company is listed on The Toronto Stock Exchange (“TSX”) under the symbol (TSX – DC.A). 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND BASIS OF PRESENTATION The consolidated financial statements of the Company are prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiaries and variable interest entities (“VIEs”) for which the Company is the primary beneficiary as well as the Company’s proportionate share of assets, liabilities, revenues and expenses of joint ventures in which it participates.The Company’s major operating subsidiaries include: Year ended December 31, 2008 Year ended December 31, 2007 Opening Ending Opening Ending Ownership Ownership Ownership Ownership DundeeWealth* 45 % 49 % 62 % 45 % Dundee Realty 77 % 75 % 78 % 77 % Eurogas Corporation 51 % 53 % 51 % 51 % *The Company holds a 63% voting interest in DundeeWealth at December 31, 2008. All intercompany transactions have been eliminated in these consolidated financial statements.When the Company does not own all of the equity of the subsidiary, the minority shareholders’ interest in the net book value of the subsidiary and in its net earnings are disclosed as separate line items in the consolidated balance sheets and consolidated statements of operations as non-controlling interest. DUNDEE CORPORATION 9 Acquisitions The Company accounts for business acquisitions as purchase transactions.Accordingly, the purchase price of a business acquisition is allocated to its identifiable net assets on the basis of estimated fair values as at the date of purchase, including identifiable intangible assets and associated future income tax effects, with any excess being assigned to goodwill.When the net of the amounts assigned to identifiable net assets exceeds the cost of the purchase (“negative goodwill”), the excess is eliminated, to the extent possible, by a pro-rata allocation to certain non-current assets, with the balance presented as an extraordinary gain.The interest of minority shareholders is stated at the minority shareholders’ proportionate share of the pre-acquisition carrying values of the acquired net assets.For interests acquired during the year, purchase accounting is applied on a prospective basis from the date of acquisition. Any deferred contingent consideration payable in relation to a business acquisition is recorded when the outcome of the contingency is resolved and the consideration is finalized.When the outcome of a contingency is resolved, contingent consideration recognized, if any, will be allocated to goodwill and other intangible assets. Use of Estimates The preparation of the consolidated financial statements in accordance with Canadian GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingencies at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.These estimates are made based on information available as at the date of issuance of the financial statements.Actual results could materially differ from those estimates. Key areas of estimation, where management has made difficult, complex or subjective judgments, often about matters that are inherently uncertain, include the determination of fair values of net assets acquired in a business combination, including the identification of intangible assets, the determination of fair values of equity accounted investments, the determination of fair values of financial instruments, including the Company's portfolio of asset-backed commercial paper (“ABCP”) and collateralized loan obligations (“CLOs”), the determination of other-than-temporary impairment in fair value, allowances for credit losses, income taxes, stock based compensation, deferred sales commissions, the valuation of goodwill and other intangible assets, the consolidation of VIEs, the valuation of and determination of useful lives for capital, real estate and other assets, fair values of oil and gas properties and gas storage facilities and the determination of contingencies. Foreign Currency Translation Foreign currency denominated amounts are translated into Canadian dollars using average rates for the year for items included in the consolidated statements of operations, the rates in effect at the consolidated balance sheet dates for monetary assets and liabilities included in the consolidated balance sheets and historical rates for other items. Translation gains or losses are generally included in the determination of net earnings.Translation gains or losses arising on translation of accounts of foreign subsidiaries which are considered self-sustaining and those arising from the translation of foreign denominated available-for-sale (“AFS”) securities are included in other comprehensive income (“OCI”) until there has been a realized reduction in the investment. Consolidation of Variable Interest Entities The Company is required to consolidate any VIEs in which it is the primary beneficiary.An entity is a VIE when, by design, one or both of the following conditions exist: (a) total equity investment at risk is insufficient to permit the entity to finance its activities without additional subordinated support from others; or (b) as a group, the holders of the equity investment at risk lack certain essential characteristics of a controlling financial interest.The primary beneficiary is the entity that is exposed, through variable interests, to a majority of the VIE’s expected losses or is entitled to a majority of the VIE’s expected residual returns, or both. DUNDEE CORPORATION 10 The Company has reviewed its relationships and determined that there were VIEs for which it was considered the primary beneficiary as at December 31, 2008 and 2007.The following is a discussion of the Company’s VIEs. As a result of the reorganization of Eurogas Corporation (“Eurogas”) on July 10, 2008 (note 3), Eurogas International Inc. (“EII”) was determined to be a VIE for which the Company is the primary beneficiary. Accordingly, the accounts of EII have been consolidated. On March 1, 2006, Dundee Realty sold a 50% ownership interest of a revenue property to the co-owner. The proceeds received were in the form of a loan that Dundee Realty provided to the co-owner to invest in the property.Dundee Realty’s interest in the property is a variable interest through which it is considered the primary beneficiary.As a result, Dundee Realty has consolidated the accounts of the revenue property and eliminated the related gain on the sale. On January 1, 2006, Dundee Realty acquired a 50% interest in Distillery Restaurants Limited Partnership (the “partnership”).Dundee Realty’s interest in the partnership was considered a variable interest given that it also provided funds to the other 50% owners of the partnership to invest in the partnership.Dundee Realty was considered the primary beneficiary of the partnership, resulting in it consolidating the partnership between January 1, 2006 and August 31, 2007. However, commencing September 1, 2007, the funds loaned to the other partners of the partnership were fully repaid, resulting in Dundee Realty no longer being considered the primary beneficiary. As a result, Dundee Realty has proportionately consolidated the partnership beginning with September 1, 2007. On October 1, 2005, Dundee Realty acquired a 50% interest in the Distillery Historic District (the "co-ownership") and at the same time provided funds to the other co-owners to invest in the co-ownership.The co-ownership is a VIE for which Dundee Realty is considered the primary beneficiary.As a result, commencing on October 1, 2005, Dundee Realty has consolidated the accounts of the co-ownership. Cash and Cash Equivalents Cash and cash equivalents are carried at cost, which approximates fair value.Cash equivalents may include short-term financial instruments and investments in money market mutual fund products, all of which are highly liquid and immediately exchangeable into known amounts of cash. Client Accounts Client accounts receivable include both clients’ trading accounts and brokers’ and dealers’ trading accounts in DundeeWealth’s brokerage subsidiary.Client deposits and related liabilities include client cash and client and brokers’ and dealers’ trading balances. In accordance with brokerage industry practice, client transactions are entered into on either a cash or a margin basis and are recorded on a trade-date basis.If transactions are conducted on a margin basis, DundeeWealth’s brokerage subsidiary may extend credit to a client to purchase securities and such securities purchased and/or other securities in the client’s account are held as collateral for the amounts loaned.Amounts due from clients are carried at the contractual amount receivable, net of any allowance for credit losses.DundeeWealth’s brokerage subsidiary engages in securities borrowing and lending transactions.Cash received or delivered as collateral against these transactions is included in client accounts. Allowance for Credit Losses The Company maintains an allowance for credit losses which management considers adequate to absorb all credit-related losses.It does not record a general allowance for credit losses.However, specific allowances for credit losses are established as a result of detailed reviews of individual collateral positions securing the client accounts receivable.Should the value of the underlying collateral decline by an amount significant enough that it becomes insufficient to repay the margin loan in full and the client is unable or unwilling to deposit additional collateral, a specific allowance is recorded in the amount equivalent to these unsecured balances, without limiting any recourse to collecting from the clients. DUNDEE CORPORATION 11 Financial Instruments All financial assets are classified as trading, AFS, held-to-maturity (“HTM”) or loans and receivables.Transaction costs that are directly attributable to the acquisition or issue of a financial instrument classified as other than trading are added to the carrying amount. All financial assets are measured at fair value with the exception of loans and receivables, debt securities classified as HTM and AFS equities that do not have quoted market values in active markets.Fair value is generally determined based on market value or, where market prices are not readily available, on quoted market prices for similar securities or other third party evidence.However, even where a fair value of a financial instrument is derived from independent broker or dealer price quotes, a valuation adjustment based on certain assumptions may be required to determine the fair value.For financial instruments in illiquid investments, the Company estimates the fair value based on valuation models using relevant assumptions based on observable market data or independently sourced market information and internal data, as may be available.Privately held securities are carried at cost. Changes in the unrealized fair value of financial assets designated as trading are reported in earnings in the consolidated statement of operations.Changes in the unrealized fair value of financial assets designated as AFS are reported as OCI in the consolidated statement of comprehensive income and are included in accumulated other comprehensive income (“AOCI”) until the financial asset is disposed of or becomes impaired, at which time, impairment losses are recognized in net earnings. Trading Financial Assets and Liabilities Trading financial assets and liabilities are securities that are purchased for resale and are generally held for short periods of time.The Company’s trading portfolio is related to trading operations in DundeeWealth’s brokerage subsidiary and certain other investments in guaranteed investment certificates and discounted notes issued by a Canadian Schedule I Chartered Bank.Trading securities are measured at fair value at the balance sheet date.Both realized and unrealized gains and losses from changes in fair value are recorded in earnings and are reported in financial services revenue. Available-for-Sale Financial Assets Available-for-sale financial assets are those non-derivative financial assets that are designated as AFS or that are not classified as loans and receivables, HTM, trading, or designated as fair value financial assets and which are not subject to significant influence.AFS securities are generally carried at fair values with unrealized gains and losses being included in AOCI as described above. Dividends, interest and realized gains and losses on the sale of AFS financial assets are included in investment income.Realized gains and losses are calculated using the average cost method. The Company assesses its AFS securities at each balance sheet date for potential impairment. As part of this assessment, it considers positive objective evidence that its AFS securities are not impaired as well as objective evidence that may indicate impairment.Write-downs for impairments in value are included in the consolidated statement of operations when there is objective evidence that the financial instrument is impaired and the decline in fair value is other-than-temporary.The Company considers various factors in the determination of whether objective evidence exists that a financial instrument is impaired, including significant financial difficulty of an issuer, a breach in the terms and conditions of the security such as a default on interest or principal payments on debt securities, the granting of a concession to the issuer that would not otherwise be considered, the disappearance of an active market for the underlying security where one formerly existed and a significant or prolonged decline in the market value of an equity-based investment. Loans and Receivables Loans and receivables are accounted for at amortized cost. DUNDEE CORPORATION 12 Held-to-Maturity Financial Assets Financial assets designated as HTM comprise non-derivative financial assets with fixed or determinable payments and a fixed maturity, other than loans and receivables that the Company has the intent and ability to hold to maturity.HTM financial assets are recorded at amortized cost.The Company has not presently designated any such assets. Designation at Fair Value Financial Assets and Liabilities Upon initial recognition, the Company may elect to designate financial assets and liabilities at fair value and subsequently account for them in the same manner as trading financial assets and liabilities.The Company has not presently elected to designate any such assets or liabilities. Financial Liabilities Financial liabilities include all liabilities, other than derivatives and trading financial liabilities relating to securities sold short, or liabilities that have been designated at fair value on initial recognition.Financial liabilities are recorded at amortized cost using the effective interest method. Derivatives Derivatives are carried at fair value and are generally reported as assets in circumstances when they have a positive fair value and liabilities when they have a negative fair value.However, derivatives may be embedded in other financial and non-financial instruments.Embedded derivatives are valued as separate derivatives when their economic characteristics and risks are not clearly and closely related to those of the host contract, the terms of the embedded derivative are the same as those of a free standing derivative and the combined contract is not held for trading or designated at fair value.Otherwise, embedded derivatives are classified as part of the host instrument and measured at fair value with changes therein recognized in the consolidated statement of operations. Hedge Accounting The Company acquires derivative instruments for risk management purposes, and when such financial instruments meet the criteria specified in the relevant accounting guidance, the Company may apply fair value hedge accounting or cash flow hedge accounting, as appropriate, to the risks being hedged.Fair value hedges are used to hedge changes in the fair value of assets, liabilities or firm commitments and changes in the fair value of the derivative instruments are recorded in net earnings.Cash flow hedges are used to hedge the variability of cash flows related to variable rate assets, liabilities or forecasted transactions and the effective portion of the changes in the fair value of the derivative instruments are recorded in OCI until the hedged items are recognized in net earnings.The ineffective portion of the derivative instruments used in cash flow hedges is immediately recognized in net earnings. For a derivative to qualify for hedge accounting, the hedge relationship must be designated and formally documented at its inception and tested on an ongoing basis.Documentation must include a description of the risk management objective and strategy of the specific asset, liability or cash flow being hedged and describe the test for the ongoing assessment of the effectiveness of the hedge. Equity Accounted Investments Investments in companies that are subject to significant influence by the Company are accounted for using the equity method whereby the Company recognizes in earnings its proportionate share of earnings or losses of the investee.An interest in excess of 20% of the underlying voting shares of an investee would generally indicate that the Company has significant influence over that investee.However, in certain circumstances, the Company may exert significant influence through representation on the investee’s board of directors or by other day-to-day participation in operations, although it may own less than 20%. DUNDEE CORPORATION 13 An equity accounted investment may be written down if its carrying value exceeds its estimated fair value and, in the opinion of management, such a decrease is other-than-temporary in nature.A significant or prolonged decline in the fair value of an investment below its carrying value may be evidence of an other-than-temporary loss in value of an equity investment. Any impairment in equity accounted investments is recorded in earnings in the period in which the impairment is identified. Deferred Sales Commissions Deferred sales commissions consist of sales commissions paid to financial advisors on the sale of investment management products sold on a deferred sales charge basis to investors.DundeeWealth is then entitled to receive from the investor a fee on redemption of these products if these products are redeemed within a certain period. Deferred sales commissions are capitalized and recorded at cost.The asset is amortized on a straight-line basis over a five year period, which represents the period during which commissions are generally recovered from management fee revenues.The carrying value of deferred sales commissions is tested for impairment at least annually and is written down to the extent that the carrying value exceeds the expected future revenue on an undiscounted basis. Capital, Real Estate and Other Assets Capital and Other Assets Capital assets are recorded at cost, net of accumulated amortization, and are amortized on a straight-line or declining-balance basis.Annual amortization rates adopted by the Company range from 8% to 40%.Leasehold improvements are amortized on a straight-line basis over the period of the lease. Other assets include deposits made to regulatory authorities, including contingency trust funds, deferred trademark costs and intellectual property acquired in business combinations that are amortized on a straight-line basis over various terms ranging from five to 15 years. The Company evaluates the carrying value of capital and other assets whenever changes in circumstances indicate that the carrying value of the asset may not be recoverable.Recoverability is measured by comparing the carrying value of the asset to future undiscounted cash flows expected to be generated from operations and projected disposition. The cash flow projections take into account the estimated cash flows for the life of each asset, specific business plans and management’s best estimate of the most probable set of economic conditions anticipated to prevail in the market area. If the analysis indicates that the carrying value is not recoverable from future cash flows, the asset is written down to the estimated fair value and an impairment loss is recognized immediately in net earnings. The Company also reviews the amortization method and estimates of the useful life of its capital and other assets on a regular basis to determine whether events and circumstances warrant a revision.On sale or retirement, the capital and specific asset and its related accumulated amortization are removed from the consolidated financial statements and any related gain or loss is reflected in net earnings. Real Estate Assets Land under development and housing and condominiums are stated at the lower of cost and net realizable value.Net realizable value is calculated by estimating the future cash flows from such properties and discounting these cash flows at a risk-adjusted rate appropriate for a particular project.Land held for development is stated at cost less impairment charges. DUNDEE CORPORATION 14 Capitalized costs on land under and held for development and on housing and condominiums include all expenditures incurred in connection with the acquisition, all related development costs, interest on project-specific and general debt, property taxes and applicable general and administrative expenses incurred during construction, less miscellaneous revenue earned during the construction period.The cost of sale of land under development is allocated to each lot based on the projected total estimated cost to develop the entire subdivision, pro-rated based on street frontage for each lot.The cost of sale of houses and condominiums is based on the total costs incurred up to the date of occupancy, as well as a provision for costs to complete. Revenue properties are stated at historic cost less accumulated depreciation and impairment charges, if any.The net book value of revenue properties under development includes interest on project-specific and general debt, property taxes, carrying charges and applicable general and administrative expenses incurred in the project development and construction periods, and initial leasing costs, less revenue earned prior to the project being declared operational.The Company uses the straight-line method of depreciation for revenue properties, initial leasing costs and major expansions and renovations.The estimated useful life of the properties is between 30 and 40 years. Real estate assets are tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. Examples of such events or changes in circumstances include, but are not limited to (a) a significant decrease in the market price; (b) a significant adverse change in the extent or manner in which the asset is being used or its physical condition; (c) a significant adverse change in legal factors or in the business climate that could affect its value; (d) an accumulation of costs significantly in excess of the amount originally expected for its acquisition or construction; (e)a current-period operating or cash flow loss combined with a history of operating or cash flow losses, or a projection or forecast that demonstrates continuing losses associated with its use; or (f) a current expectation that, more likely than not, it will be sold or otherwise disposed of significantly before the end of its previously estimated useful life. Oil and Gas Expenditures The Company follows the full-cost method of accounting for exploration and development expenditures whereby all costs related to the exploration for and development of oil and natural gas reserves, including asset retirement costs, are accumulated in separate country-by-country cost centres. Costs include lease acquisition, geological and geophysical expenditures, carrying costs of non-productive properties, the drilling of productive and non-productive wells and related plant and production equipment costs, and that portion of general and administrative expenses and interest directly attributable to exploration and development activities.Proceeds received from the disposal of properties are normally deducted from the full-cost pool without recognition of a gain or loss.When such a disposal would alter the depletion and depreciation rate by more than 20 percent, a gain or loss would be recognized. Pre-development Costs A subsidiary of Eurogas is currently in the exploratory stage of its drilling programs in Tunisia and capitalizes all costs associated with these programs.
